Title: To George Washington from Mary Gomain Hallet, 27 April 1795
From: Hallet, Mary Gomain
To: Washington, George


          
            Sir
            [27 April 1795]
          
          When Every one rejoice at your coming to this place let me partake of the public joy and hope that it will put a period to my distressing Situation; let me for one moment draw your

attention from public to private affairs and pray listen favourably to a wife pleading her husband’s cause while mr hallet waits in silent expectation for a Slow determinatio⟨n.⟩ while he is Suffering by these protracted delais I, the partaker of his pains, will call for justice; I will Endeavour to hasten it by bespeaking your interest and I have this Confidence that I Shall not be disapointed that you will not be deaf to the voice of a woman and this child united to ask upon you the favour of heaven.
          
            Mary G. hallet
          
        